
	

113 S1244 PCS: Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2014
U.S. Senate
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 100
		113th CONGRESS
		1st Session
		S. 1244
		[Report No.
		  113–46]
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 27, 2013
			Mr. Pryor, from the
			 Committee on
			 Appropriations, reported the following original bill; which
			 was read twice and placed on the calendar
		
		A BILL
		Making appropriations for Agriculture,
		  Rural Development, Food and Drug Administration, and Related Agencies programs
		  for the fiscal year ending September 30, 2014, and for other
		  purposes.
	
	
		That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for Agriculture,
			 Rural Development, Food and Drug Administration, and Related Agencies programs
			 for the fiscal year ending September 30, 2014, and for other purposes,
			 namely:
		I
			AGRICULTURAL
		  PROGRAMS
			Production, Processing and
		  Marketing
			Office of the Secretary
				(including transfers of funds)For
		  necessary expenses of the Office of the Secretary,
		  $44,148,000, of which not to exceed
		  $5,086,000 shall be available for the immediate
		  Office of the Secretary; not to exceed $502,000
		  shall be available for the Office of Tribal Relations; not to exceed
		  $1,507,000 shall be available for the Office of
		  Homeland Security and Emergency Coordination; not to exceed
		  $1,217,000 shall be available for the Office of
		  Advocacy and Outreach; not to exceed $23,802,000
		  shall be available for the Office of the Assistant Secretary for
		  Administration, of which $22,993,000 shall be
		  available for Departmental Administration to provide for necessary expenses for
		  management support services to offices of the Department and for general
		  administration, security, repairs and alterations, and other miscellaneous
		  supplies and expenses not otherwise provided for and necessary for the
		  practical and efficient work of the Department; not to exceed
		  $3,897,000 shall be available for the Office of
		  Assistant Secretary for Congressional Relations to carry out the programs
		  funded by this Act, including programs involving intergovernmental affairs and
		  liaison within the executive branch; and not to exceed
		  $8,137,000 shall be available for the Office of
		  Communications: 
		  Provided, That the Secretary of
		  Agriculture is authorized to transfer funds appropriated for any office of the
		  Office of the Secretary to any other office of the Office of the Secretary: 
		  Provided further, That
		  no appropriation for any office shall be increased or decreased by more than 5
		  percent: 
		  Provided further, That
		  not to exceed $11,000 of the amount made
		  available under this paragraph for the immediate Office of the Secretary shall
		  be available for official reception and representation expenses, not otherwise
		  provided for, as determined by the Secretary: 
		  Provided further, That
		  the amount made available under this heading for Departmental Administration
		  shall be reimbursed from applicable appropriations in this Act for travel
		  expenses incident to the holding of hearings as required by 5 U.S.C. 551–558: 
		  Provided further, That
		  funds made available under this heading for the Office of Assistant Secretary
		  for Congressional Relations may be transferred to agencies of the Department of
		  Agriculture funded by this Act to maintain personnel at the agency level: 
		  Provided further, That
		  no funds made available under this heading for the Office of Assistant
		  Secretary for Congressional Relations may be obligated after 30 days from the
		  date of enactment of this Act, unless the Secretary has notified the Committees
		  on Appropriations of both Houses of Congress on the allocation of these funds
		  by USDA agency.
			Executive
		  operations
			Office of the chief economistFor necessary expenses of the Office of the
		  Chief Economist, $16,854,000, of which
		  $4,000,000 shall be for grants or cooperative
		  agreements for policy research under 7 U.S.C. 3155 and shall be obligated
		  within 90 days of the enactment of this Act.
			national appeals divisionFor necessary expenses of the National
		  Appeals Division,
		  $12,940,000.
			Office of budget and program
		  analysisFor necessary
		  expenses of the Office of Budget and Program Analysis,
		  $9,129,000.
			Office of the chief information
		  officerFor necessary expenses
		  of the Office of the Chief Information Officer,
		  $44,159,000.
			Office of the chief financial
		  officerFor necessary expenses
		  of the Office of the Chief Financial Officer,
		  $6,243,000: 
		  Provided, That no funds made
		  available by this appropriation may be obligated for FAIR Act or Circular A–76
		  activities until the Secretary has submitted to the Committees on
		  Appropriations of both Houses of Congress and the Committee on Oversight and
		  Government Reform of the House of Representatives a report on the Department's
		  contracting out policies, including agency budgets for contracting
		  out.
			Office of the assistant secretary for civil
		  rightsFor necessary expenses
		  of the Office of the Assistant Secretary for Civil Rights,
		  $898,000.
			Office of civil rightsFor necessary expenses of the Office of
		  Civil Rights,
		  $21,550,000.
			Agriculture buildings and facilities and
		  rental payments
			(including transfers of
		  funds)For payment of space
		  rental and related costs pursuant to Public Law 92–313, including authorities
		  pursuant to the 1984 delegation of authority from the Administrator of General
		  Services to the Department of Agriculture under 40 U.S.C. 486, for programs and
		  activities of the Department which are included in this Act, and for
		  alterations and other actions needed for the Department and its agencies to
		  consolidate unneeded space into configurations suitable for release to the
		  Administrator of General Services, and for the operation, maintenance,
		  improvement, and repair of Agriculture buildings and facilities, and for
		  related costs, $233,095,000, to remain available
		  until expended, of which $164,470,000 shall be
		  available for payments to the General Services Administration for rent; of
		  which $13,800,000 is for payments to the
		  Department of Homeland Security for building security activities; and of which
		  $54,825,000 is for buildings operations and
		  maintenance expenses: 
		  Provided, That the Secretary may
		  use unobligated prior year balances of an agency or office that are no longer
		  available for new obligation to cover shortfalls incurred in prior year rental
		  payments for such agency or office: 
		  Provided further, That
		  the Secretary is authorized to transfer funds from a Departmental agency to
		  this account to recover the full cost of the space and security expenses of
		  that agency that are funded by this account when the actual costs exceed the
		  agency estimate which will be available for the activities and payments
		  described herein.
			Hazardous materials
		  management
			(including transfers of
		  funds)For necessary expenses
		  of the Department of Agriculture, to comply with the Comprehensive
		  Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et
		  seq.) and the Resource Conservation and Recovery Act (42 U.S.C. 6901 et seq.),
		  $3,600,000, to remain available until expended: 
		  Provided, That appropriations and
		  funds available herein to the Department for Hazardous Materials Management may
		  be transferred to any agency of the Department for its use in meeting all
		  requirements pursuant to the above Acts on Federal and non-Federal
		  lands.
			Office of inspector generalFor necessary expenses of the Office of
		  Inspector General, including employment pursuant to the Inspector General Act
		  of 1978, $89,902,000, including such sums as may
		  be necessary for contracting and other arrangements with public agencies and
		  private persons pursuant to section 6(a)(9) of the Inspector General Act of
		  1978, and including not to exceed $125,000 for
		  certain confidential operational expenses, including the payment of informants,
		  to be expended under the direction of the Inspector General pursuant to Public
		  Law 95–452 and section 1337 of Public Law
		  97–98.
			Office of the general counselFor necessary expenses of the Office of the
		  General Counsel, $47,304,000, of which
		  $3,451,000 is for the Office of
		  Ethics.
			Office of the under secretary for research,
		  education and economicsFor
		  necessary expenses of the Office of the Under Secretary for Research, Education
		  and Economics,
		  $898,000.
			Economic research serviceFor necessary expenses of the Economic
		  Research Service,
		  $78,506,000.
			National agricultural statistics
		  serviceFor necessary expenses
		  of the National Agricultural Statistics Service,
		  $162,133,000, of which up to
		  $44,545,000 shall be available until expended
		  for the Census of Agriculture.
			Agricultural research
		  service
			Salaries and expensesFor necessary expenses of the Agricultural
		  Research Service and for acquisition of lands by donation, exchange, or
		  purchase at a nominal cost not to exceed $100,
		  and for land exchanges where the lands exchanged shall be of equal value or
		  shall be equalized by a payment of money to the grantor which shall not exceed
		  25 percent of the total value of the land or interests transferred out of
		  Federal ownership, $1,123,150,000: 
		  Provided, That appropriations
		  hereunder shall be available for the operation and maintenance of aircraft and
		  the purchase of not to exceed one for replacement only: 
		  Provided further, That
		  appropriations hereunder shall be available pursuant to 7 U.S.C. 2250 for the
		  construction, alteration, and repair of buildings and improvements, but unless
		  otherwise provided, the cost of constructing any one building shall not exceed
		  $375,000, except for headhouses or greenhouses
		  which shall each be limited to $1,200,000, and
		  except for 10 buildings to be constructed or improved at a cost not to exceed
		  $750,000 each, and the cost of altering any one
		  building during the fiscal year shall not exceed 10 percent of the current
		  replacement value of the building or $375,000,
		  whichever is greater: 
		  Provided further, That
		  the limitations on alterations contained in this Act shall not apply to
		  modernization or replacement of existing facilities at Beltsville, Maryland: 
		  Provided further, That
		  appropriations hereunder shall be available for granting easements at the
		  Beltsville Agricultural Research Center: 
		  Provided further, That
		  the foregoing limitations shall not apply to replacement of buildings needed to
		  carry out the Act of April 24, 1948 (21 U.S.C. 113a): 
		   Provided further,
		  That appropriations hereunder shall be available for granting easements at any
		  Agricultural Research Service location for the construction of a research
		  facility by a non-Federal entity for use by, and acceptable to, the
		  Agricultural Research Service and a condition of the easements shall be that
		  upon completion the facility shall be accepted by the Secretary, subject to the
		  availability of funds herein, if the Secretary finds that acceptance of the
		  facility is in the interest of the United States: 
		  Provided further, That
		  funds may be received from any State, other political subdivision,
		  organization, or individual for the purpose of establishing or operating any
		  research facility or research project of the Agricultural Research Service, as
		  authorized by law.
			National institute of food and
		  agriculture
			Research and education
		  activitiesFor payments to
		  agricultural experiment stations, for cooperative forestry and other research,
		  for facilities, and for other expenses,
		  $772,794,000, which shall be for the purposes,
		  and in the amounts, specified in the table titled “National Institute of Food
		  and Agriculture, Research and Education Activities” in the report accompanying
		  this Act: 
		  Provided, That funds for research
		  grants for 1994 institutions, education grants for 1890 institutions, capacity
		  building for non-land-grant colleges of agriculture, the agriculture and food
		  research initiative, Critical Agricultural Materials Act, veterinary medicine
		  loan repayment, multicultural scholars, graduate fellowship and institution
		  challenge grants, and grants management systems shall remain available until
		  expended: 
		   Provided further,
		  That each institution eligible to receive funds under the Evans-Allen program
		  receives no less than $1,000,000: 
		   Provided further,
		  That funds for education grants for Alaska Native and Native Hawaiian-serving
		  institutions be made available to individual eligible institutions or consortia
		  of eligible institutions with funds awarded equally to each of the States of
		  Alaska and Hawaii: 
		   Provided further,
		  That funds for education grants for 1890 institutions shall be made available
		  to institutions eligible to receive funds under 7 U.S.C. 3221 and
		  3222.
			Hispanic-serving agricultural colleges and
		  universities endowment fundFor the Hispanic-Serving Agricultural
		  Colleges and Universities Endowment Fund under section 1456(b) (7 U.S.C.
		  3243(b)) of the National Agricultural Research, Extension and Teaching Policy
		  Act of 1977, $10,000,000, to remain available
		  until expended.
			Native american institutions endowment
		  fund
			For the Native American Institutions
		  Endowment Fund authorized by Public Law 103–382 (7 U.S.C. 301 note),
		  $11,880,000, to remain available until
		  expended.
			Extension activitiesFor payments to States, the District of
		  Columbia, Puerto Rico, Guam, the Virgin Islands, Micronesia, the Northern
		  Marianas, and American Samoa, $469,399,000,
		  which shall be for the purposes, and in the amounts, specified in the table
		  titled “National Institute of Food and Agriculture, Extension Activities” in
		  the report accompanying this Act: 
		  Provided, That funds for facility
		  improvements at 1890 institutions shall remain available until expended: 
		   Provided further,
		  That institutions eligible to receive funds under 7 U.S.C. 3221 for cooperative
		  extension receive no less than $1,000,000: 
		  Provided further, That
		  funds for cooperative extension under sections 3(b) and (c) of the Smith-Lever
		  Act (7 U.S.C. 343(b) and (c)) and section 208(c) of Public Law 93–471 shall be
		  available for retirement and employees’ compensation costs for extension
		  agents.
			Integrated activitiesFor the integrated research, education, and
		  extension grants programs, including necessary administrative expenses,
		  $35,317,000, which shall be for the purposes,
		  and in the amounts, specified in the table titled “National Institute of Food
		  and Agriculture, Integrated Activities” in the report accompanying this Act: 
		  Provided, That funds for the Food
		  and Agriculture Defense Initiative shall remain available until September 30,
		  2014.
			Office of the under secretary for marketing
		  and regulatory programsFor
		  necessary expenses of the Office of the Under Secretary for Marketing and
		  Regulatory Programs,
		  $898,000.
			Animal and plant health inspection
		  service
			Salaries and
		  expenses
			(including transfers of
		  funds)For necessary expenses
		  of the Animal and Plant Health Inspection Service, including up to
		  $30,000 for representation allowances and for
		  expenses pursuant to the Foreign Service Act of 1980 (22 U.S.C. 4085),
		  $825,754,000, of which
		  $1,507,000, to
		  remain available
		  until expended, shall be available for the control of outbreaks of insects,
		  plant diseases, animal diseases and for control of pest animals and birds
		  (contingency fund) to the extent necessary to meet emergency
		  conditions; of which $12,720,000, to remain
		  available until expended, shall be used for the cotton pests program for cost
		  share purposes or for debt retirement for active eradication zones; of which
		  $36,858,000, to remain available until expended,
		  shall be for Animal Health Technical Services; of which
		  $893,000 shall be for activities under the
		  authority of the Horse Protection Act of 1970, as amended (15 U.S.C. 1831); of
		  which $49,840,000, to remain available until
		  expended, shall be used to support avian health; of which
		  $4,335,000, to remain available until expended,
		  shall be for information technology infrastructure; of which
		  $151,500,000, to remain available until
		  expended, shall be for specialty crop pests; of which,
		  $8,877,000, to remain available until expended,
		  shall be for field crop and rangeland ecosystem pests; of which
		  $57,000,000, to remain available until expended,
		  shall be for tree and wood pests; of which
		  $3,723,000, to remain available until expended,
		  shall be for the National Veterinary Stockpile; of which up to
		  $1,500,000, to remain available until expended,
		  shall be for the scrapie program for indemnities; of which
		  $1,500,000, to remain available until expended,
		  shall be for the wildlife damage management program for aviation safety: 
		  Provided, That of amounts available
		  under this heading for wildlife services methods development,
		  $1,000,000 shall remain available until
		  expended: 
		  Provided further, That
		  of amounts available under this heading for the screwworm program,
		  $4,990,000 shall remain available until
		  expended: 
		   Provided further,
		  That no funds shall be used to formulate or administer a brucellosis
		  eradication program for the current fiscal year that does not require minimum
		  matching by the States of at least 40 percent: 
		  Provided further, That
		  this appropriation shall be available for the operation and maintenance of
		  aircraft and the purchase of not to exceed four, of which two shall be for
		  replacement only: 
		  Provided further, That
		  in addition, in emergencies which threaten any segment of the agricultural
		  production industry of this country, the Secretary may transfer from other
		  appropriations or funds available to the agencies or corporations of the
		  Department such sums as may be deemed necessary, to be available only in such
		  emergencies for the arrest and eradication of contagious or infectious disease
		  or pests of animals, poultry, or plants, and for expenses in accordance with
		  sections 10411 and 10417 of the Animal Health Protection Act (7 U.S.C. 8310 and
		  8316) and sections 431 and 442 of the Plant Protection Act (7 U.S.C. 7751 and
		  7772), and any unexpended balances of funds transferred for such emergency
		  purposes in the preceding fiscal year shall be merged with such transferred
		  amounts: 
		  Provided further, That
		  appropriations hereunder shall be available pursuant to law (7 U.S.C. 2250) for
		  the repair and alteration of leased buildings and improvements, but unless
		  otherwise provided the cost of altering any one building during the fiscal year
		  shall not exceed 10 percent of the current replacement value of the
		  building.In fiscal year 2014,
		  the agency is authorized to collect fees to cover the total costs of providing
		  technical assistance, goods, or services requested by States, other political
		  subdivisions, domestic and international organizations, foreign governments, or
		  individuals, provided that such fees are structured such that any entity's
		  liability for such fees is reasonably based on the technical assistance, goods,
		  or services provided to the entity by the agency, and such fees shall be
		  reimbursed to this account, to remain available until expended, without further
		  appropriation, for providing such assistance, goods, or
		  services.
			Buildings and facilitiesFor plans, construction, repair, preventive
		  maintenance, environmental support, improvement, extension, alteration, and
		  purchase of fixed equipment or facilities, as authorized by 7 U.S.C. 2250, and
		  acquisition of land as authorized by 7 U.S.C. 428a,
		  $3,175,000, to remain available until
		  expended.
			Agricultural marketing
		  service
			Marketing servicesFor necessary expenses of the Agricultural
		  Marketing Service, $82,792,000: 
		  Provided, That this appropriation
		  shall be available pursuant to law (7 U.S.C. 2250) for the alteration and
		  repair of buildings and improvements, but the cost of altering any one building
		  during the fiscal year shall not exceed 10 percent of the current replacement
		  value of the building.Fees may
		  be collected for the cost of standardization activities, as established by
		  regulation pursuant to law (31 U.S.C.
		  9701).
			Limitation on administrative
		  expensesNot to exceed
		  $60,435,000 (from fees collected) shall be
		  obligated during the current fiscal year for administrative expenses: 
		  Provided, That if crop size is
		  understated and/or other uncontrollable events occur, the agency may exceed
		  this limitation by up to 10 percent with notification to the Committees on
		  Appropriations of both Houses of Congress.
			Funds for strengthening markets, income,
		  and supply (section 32)
			(including transfers of
		  funds)Funds available under
		  section 32 of the Act of August 24, 1935 (7 U.S.C. 612c), shall be used only
		  for commodity program expenses as authorized therein, and other related
		  operating expenses, except for: (1) transfers to the Department of Commerce as
		  authorized by the Fish and Wildlife Act of August 8, 1956; (2) transfers
		  otherwise provided in this Act; and (3) not more than
		  $20,181,000 for formulation and administration
		  of marketing agreements and orders pursuant to the Agricultural Marketing
		  Agreement Act of 1937 and the Agricultural Act of
		  1961.
			Payments to states and
		  possessionsFor payments to
		  departments of agriculture, bureaus and departments of markets, and similar
		  agencies for marketing activities under section 204(b) of the Agricultural
		  Marketing Act of 1946 (7 U.S.C. 1623(b)),
		  $1,363,000.
			Grain inspection, packers and stockyards
		  administration
			Salaries and expensesFor necessary expenses of the Grain
		  Inspection, Packers and Stockyards Administration,
		  $40,531,000: 
		  Provided, That this appropriation
		  shall be available pursuant to law (7 U.S.C. 2250) for the alteration and
		  repair of buildings and improvements, but the cost of altering any one building
		  during the fiscal year shall not exceed 10 percent of the current replacement
		  value of the building.
			Limitation on inspection and weighing
		  services expensesNot to
		  exceed $50,000,000 (from fees collected) shall
		  be obligated during the current fiscal year for inspection and weighing
		  services: 
		  Provided, That if grain export
		  activities require additional supervision and oversight, or other
		  uncontrollable factors occur, this limitation may be exceeded by up to 10
		  percent with notification to the Committees on Appropriations of both Houses of
		  Congress.
			Office of the under secretary for food
		  safetyFor necessary expenses
		  of the Office of the Under Secretary for Food Safety,
		  $816,000.
			Food safety and inspection
		  serviceFor necessary expenses
		  to carry out services authorized by the Federal Meat Inspection Act, the
		  Poultry Products Inspection Act, and the Egg Products Inspection Act, including
		  not to exceed $50,000 for representation
		  allowances and for expenses pursuant to section 8 of the Act approved August 3,
		  1956 (7 U.S.C. 1766), $1,020,473,000; and in
		  addition, $1,000,000 may be credited to this
		  account from fees collected for the cost of laboratory accreditation as
		  authorized by section 1327 of the Food, Agriculture, Conservation and Trade Act
		  of 1990 (7 U.S.C. 138f): 
		  Provided, That funds provided for
		  the Public Health Data Communication Infrastructure system shall remain
		  available until expended: 
		  Provided further, That
		  no fewer than 148 full-time equivalent positions shall be employed during
		  fiscal year 2014 for purposes dedicated solely to inspections and enforcement
		  related to the Humane Methods of Slaughter Act: 
		  Provided further, That
		  the Food Safety and Inspection Service shall continue implementation of section
		  11016 of Public Law 110–246: 
		  Provided further, That
		  this appropriation shall be available pursuant to law (7 U.S.C. 2250) for the
		  alteration and repair of buildings and improvements, but the cost of altering
		  any one building during the fiscal year shall not exceed 10 percent of the
		  current replacement value of the building.
			Office of the under secretary for farm and
		  foreign agricultural servicesFor necessary expenses of the Office of the
		  Under Secretary for Farm and Foreign Agricultural Services,
		  $898,000.
			Farm service
		  agency
			Salaries and
		  expenses
			(including transfers of
		  funds)For necessary expenses
		  of the Farm Service Agency, $1,176,460,000: 
		  Provided, That the Secretary is
		  authorized to use the services, facilities, and authorities (but not the funds)
		  of the Commodity Credit Corporation to make program payments for all programs
		  administered by the Agency: 
		  Provided further, That
		  other funds made available to the Agency for authorized activities may be
		  advanced to and merged with this account: 
		  Provided further, That
		  funds made available to county committees shall remain available until
		  expended.
			State mediation grantsFor grants pursuant to section 502(b) of the
		  Agricultural Credit Act of 1987, as amended (7 U.S.C. 5101–5106),
		  $3,782,000.
			Grassroots source water protection
		  programFor necessary expenses
		  to carry out wellhead or groundwater protection activities under section 1240O
		  of the Food Security Act of 1985 (16 U.S.C. 3839bb–2),
		  $6,500,000, to remain available until
		  expended.
			Dairy indemnity
		  program
			(including transfer of funds)For necessary expenses involved in making
		  indemnity payments to dairy farmers and manufacturers of dairy products under a
		  dairy indemnity program, such sums as may be necessary, to remain available
		  until expended: 
		  Provided, That such program is
		  carried out by the Secretary in the same manner as the dairy indemnity program
		  described in the Agriculture, Rural Development, Food and Drug Administration,
		  and Related Agencies Appropriations Act, 2001 (Public Law 106–387, 114 Stat.
		  1549A–12).
			Agricultural Credit Insurance Fund Program
		  Account
			(including transfers of
		  funds)For gross obligations
		  for the principal amount of direct and guaranteed farm ownership (7 U.S.C. 1922
		  et seq.) and operating (7 U.S.C. 1941 et seq.) loans, emergency loans (7 U.S.C.
		  1961 et seq.), Indian tribe land acquisition loans (25 U.S.C. 488), boll weevil
		  loans (7 U.S.C. 1989), guaranteed conservation loans (7 U.S.C. 1924 et seq.),
		  and Indian highly fractionated land loans (25 U.S.C. 488) to be available from
		  funds in the Agricultural Credit Insurance Fund, as follows:
		  $2,000,000,000 for guaranteed farm ownership
		  loans and $575,000,000 for farm ownership direct
		  loans; $1,500,000,000 for unsubsidized
		  guaranteed operating loans and $1,223,686,000
		  for direct operating loans; emergency loans,
		  $34,658,000; Indian tribe land acquisition
		  loans, $2,000,000; guaranteed conservation
		  loans, $150,000,000; Indian highly fractionated
		  land loans, $10,000,000; and for boll weevil
		  eradication program loans, $100,000,000: 
		  Provided, That the Secretary shall
		  deem the pink bollworm to be a boll weevil for the purpose of boll weevil
		  eradication program loans.
			For the cost of direct and guaranteed loans
		  and grants, including the cost of modifying loans as defined in section 502 of
		  the Congressional Budget Act of 1974, as follows: farm ownership,
		  $4,428,000 for direct loans; farm operating
		  loans, $67,058,000 for direct operating loans,
		  $18,300,000 for unsubsidized guaranteed
		  operating loans, emergency loans, $1,698,000, to
		  remain available until expended; and Indian highly fractionated land loans,
		  $68,000.
			In addition, for administrative expenses
		  necessary to carry out the direct and guaranteed loan programs,
		  $314,918,000, of which
		  $306,998,000 shall be transferred to and merged
		  with the appropriation for Farm Service Agency, Salaries and
		  Expenses.
			Funds appropriated by this Act to the
		  Agricultural Credit Insurance Program Account for farm ownership, operating and
		  conservation direct loans and guaranteed loans may be transferred among these
		  programs: 
		  Provided, That the Committees on
		  Appropriations of both Houses of Congress are notified at least 15 days in
		  advance of any transfer.
			Risk management agencyFor necessary expenses of the Risk
		  Management Agency, $71,496,000: 
		  Provided, That the funds made
		  available under section 522(e) of the Federal Crop Insurance Act (7 U.S.C.
		  1522(e)) may be used for the Common Information Management System: 
		   Provided further,
		  That not to exceed $1,000 shall be available for
		  official reception and representation expenses, as authorized by 7 U.S.C.
		  1506(i).
			CorporationsThe following corporations and agencies are
		  hereby authorized to make expenditures, within the limits of funds and
		  borrowing authority available to each such corporation or agency and in accord
		  with law, and to make contracts and commitments without regard to fiscal year
		  limitations as provided by section 104 of the Government Corporation Control
		  Act as may be necessary in carrying out the programs set forth in the budget
		  for the current fiscal year for such corporation or agency, except as
		  hereinafter provided.
			Federal crop insurance corporation
		  fundFor payments as
		  authorized by section 516 of the Federal Crop Insurance Act (7 U.S.C. 1516),
		  such sums as may be necessary, to remain available until
		  expended.
			Commodity credit corporation
		  fund
			Reimbursement for net realized
		  losses
			(including transfers of
		  funds)For the current fiscal
		  year, such sums as may be necessary to reimburse the Commodity Credit
		  Corporation for net realized losses sustained, but not previously reimbursed,
		  pursuant to section 2 of the Act of August 17, 1961 (15 U.S.C. 713a–11): 
		  Provided, That of the funds
		  available to the Commodity Credit Corporation under section 11 of the Commodity
		  Credit Corporation Charter Act (15 U.S.C. 714i) for the conduct of its business
		  with the Foreign Agricultural Service, up to
		  $5,000,000 may be transferred to and used by the
		  Foreign Agricultural Service for information resource management activities of
		  the Foreign Agricultural Service that are not related to Commodity Credit
		  Corporation business.
			Hazardous waste
		  management
			(limitation on expenses)For the current fiscal year, the Commodity
		  Credit Corporation shall not expend more than
		  $5,000,000 for site investigation and cleanup
		  expenses, and operations and maintenance expenses to comply with the
		  requirement of section 107(g) of the Comprehensive Environmental Response,
		  Compensation, and Liability Act (42 U.S.C. 9607(g)), and section 6001 of the
		  Resource Conservation and Recovery Act (42 U.S.C.
		  6961).
			II
			Conservation
		  programs
			Office of the under secretary for natural
		  resources and environment
			For necessary expenses of the Office of the
		  Under Secretary for Natural Resources and Environment,
		  $898,000.
			Natural resources conservation
		  service
			Conservation operationsFor necessary expenses for carrying out the
		  provisions of the Act of April 27, 1935 (16 U.S.C. 590a–f), including
		  preparation of conservation plans and establishment of measures to conserve
		  soil and water (including farm irrigation and land drainage and such special
		  measures for soil and water management as may be necessary to prevent floods
		  and the siltation of reservoirs and to control agricultural related
		  pollutants); operation of conservation plant materials centers; classification
		  and mapping of soil; dissemination of information; acquisition of lands, water,
		  and interests therein for use in the plant materials program by donation,
		  exchange, or purchase at a nominal cost not to exceed
		  $100 pursuant to the Act of August 3, 1956 (7
		  U.S.C. 428a); purchase and erection or alteration or improvement of permanent
		  and temporary buildings; and operation and maintenance of aircraft,
		  $818,376,000, to remain available until
		  September 30, 2015: 
		  Provided, That appropriations
		  hereunder shall be available pursuant to 7 U.S.C. 2250 for construction and
		  improvement of buildings and public improvements at plant materials centers,
		  except that the cost of alterations and improvements to other buildings and
		  other public improvements shall not exceed
		  $250,000: 
		  Provided further, That
		  when buildings or other structures are erected on non-Federal land, that the
		  right to use such land is obtained as provided in 7 U.S.C.
		  2250a.
			III
			Rural development
		  programs
			Office of the under secretary for rural
		  developmentFor necessary
		  expenses of the Office of the Under Secretary for Rural Development,
		  $898,000.
			Rural development salaries and
		  expenses
			(including transfers of
		  funds)For necessary expenses
		  for carrying out the administration and implementation of programs in the Rural
		  Development mission area, including activities with institutions concerning the
		  development and operation of agricultural cooperatives; and for cooperative
		  agreements; $204,695,000: 
		  Provided, That notwithstanding any
		  other provision of law, funds appropriated under this heading may be used for
		  advertising and promotional activities that support the Rural Development
		  mission area: 
		  Provided further, That
		  any balances available from prior years for the Rural Utilities Service, Rural
		  Housing Service, and the Rural Business—Cooperative Service salaries and
		  expenses accounts shall be transferred to and merged with this
		  appropriation.
			Rural housing
		  service
			Rural housing insurance fund program
		  account
			(including transfers of
		  funds)For gross obligations
		  for the principal amount of direct and guaranteed loans as authorized by title
		  V of the Housing Act of 1949, to be available from funds in the rural housing
		  insurance fund, as follows: $900,000,000 shall
		  be for direct loans and $24,000,000,000 shall be
		  for unsubsidized guaranteed loans; $26,280,000
		  for section 504 housing repair loans;
		  $28,432,000 for section 515 rental housing;
		  $150,000,000 for section 538 guaranteed
		  multi-family housing loans; $10,000,000 for
		  credit sales of single family housing acquired property;
		  $5,000,000 for section 523 self-help housing
		  land development loans; and $5,000,000 for
		  section 524 site development loans.For the cost of direct and guaranteed loans,
		  including the cost of modifying loans, as defined in section 502 of the
		  Congressional Budget Act of 1974, as follows: section 502 loans,
		  $24,480,000 shall be for direct loans; section
		  504 housing repair loans, $2,176,000; and
		  repair, rehabilitation, and new construction of section 515 rental housing,
		  $6,656,000: 
		  Provided, That to support the loan
		  program level for section 538 guaranteed loans made available under this
		  heading the Secretary may charge or adjust any fees to cover the projected cost
		  of such loan guarantees pursuant to the provisions of the Credit Reform Act of
		  1990 (2 U.S.C. 661 et seq.), and the interest on such loans may not be
		  subsidized: 
		  Provided further, That
		  applicants in communities that have a current rural area waiver under section
		  541 of the Housing Act of 1949 (42 U.S.C. 1490q) shall be treated as living in
		  a rural area for purposes of section 502 guaranteed loans provided under this
		  heading: 
		   Provided further,
		  That the Secretary shall set aside for Rural Economic Area Partnership (REAP)
		  Zones an amount of funds made available under this paragraph equal to the
		  amount obligated for REAP Zones by the Secretary for programs described in this
		  paragraph in the most recent fiscal year any such funds were obligated for REAP
		  Zones: 
		  Provided further, That
		  such set-asides shall remain in effect until August 15, 2014: 
		  Provided further, That
		  of the amounts available under this paragraph for section 502 direct loans, no
		  less than $5,000,000 shall be available for
		  direct loans for individuals whose homes will be built pursuant to a program
		  funded with a mutual and self-help housing grant authorized by section 523 of
		  the Housing Act of 1949 until June 1, 2014.In addition, for the cost of direct loans,
		  grants, and contracts, as authorized by 42 U.S.C. 1484 and 1486,
		  $13,992,000, to remain available until expended,
		  for direct farm labor housing loans and domestic farm labor housing grants and
		  contracts: 
		  Provided, That any balances
		  available for the Farm Labor Program Account shall be transferred to and merged
		  with this account.In addition,
		  for administrative expenses necessary to carry out the direct and guaranteed
		  loan programs, $417,692,000 shall be transferred
		  to and merged with the appropriation for Rural Development, Salaries and
		  Expenses.
			Rental assistance programFor rental assistance agreements entered
		  into or renewed pursuant to the authority under section 521(a)(2) or agreements
		  entered into in lieu of debt forgiveness or payments for eligible households as
		  authorized by section 502(c)(5)(D) of the Housing Act of 1949,
		  $1,015,050,000; and, in addition, such sums as
		  may be necessary, as authorized by section 521(c) of the Act, to liquidate debt
		  incurred prior to fiscal year 1992 to carry out the rental assistance program
		  under section 521(a)(2) of the Act: 
		  Provided, That rental assistance
		  agreements entered into or renewed during the current fiscal year shall be
		  funded for a 1-year period: 
		  Provided further, That
		  any unexpended balances remaining at the end of such 1-year agreements may be
		  transferred and used for the purposes of any debt reduction; maintenance,
		  repair, or rehabilitation of any existing projects; preservation; and rental
		  assistance activities authorized under title V of the Act: 
		  Provided further, That
		  rental assistance provided under agreements entered into prior to fiscal year
		  2014 for a farm labor multi-family housing project financed under section 514
		  or 516 of the Act may not be recaptured for use in another project until such
		  assistance has remained unused for a period of 12 consecutive months, if such
		  project has a waiting list of tenants seeking such assistance or the project
		  has rental assistance eligible tenants who are not receiving such assistance: 
		  Provided further, That
		  such recaptured rental assistance shall, to the extent practicable, be applied
		  to another farm labor multi-family housing project financed under section 514
		  or 516 of the Act.
			Multi-family housing revitalization program
		  accountFor the rural housing
		  voucher program as authorized under section 542 of the Housing Act of 1949, but
		  notwithstanding subsection (b) of such section, and for additional costs to
		  conduct a demonstration program for the preservation and revitalization of
		  multi-family rental housing properties described in this paragraph,
		  $32,575,000, to remain available until expended:
		  
		  Provided, That of the funds made
		  available under this heading, $12,575,000, shall
		  be available for rural housing vouchers to any low-income household (including
		  those not receiving rental assistance) residing in a property financed with a
		  section 515 loan which has been prepaid after September 30, 2005: 
		  Provided further, That
		  the amount of such voucher shall be the difference between comparable market
		  rent for the section 515 unit and the tenant paid rent for such unit: 
		  Provided further, That
		  funds made available for such vouchers shall be subject to the availability of
		  annual appropriations: 
		  Provided further, That
		  the Secretary shall, to the maximum extent practicable, administer such
		  vouchers with current regulations and administrative guidance applicable to
		  section 8 housing vouchers administered by the Secretary of the Department of
		  Housing and Urban Development: 
		  Provided further, That
		  if the Secretary determines that the amount made available for vouchers in this
		  or any other Act is not needed for vouchers, the Secretary may use such funds
		  for the demonstration program for the preservation and revitalization of
		  multi-family rental housing properties described in this paragraph: 
		  Provided further, That
		  of the funds made available under this heading,
		  $20,000,000 shall be available for a
		  demonstration program for the preservation and revitalization of the sections
		  514, 515, and 516 multi-family rental housing properties to restructure
		  existing USDA multi-family housing loans, as the Secretary deems appropriate,
		  expressly for the purposes of ensuring the project has sufficient resources to
		  preserve the project for the purpose of providing safe and affordable housing
		  for low-income residents and farm laborers including reducing or eliminating
		  interest; deferring loan payments, subordinating, reducing or reamortizing loan
		  debt; and other financial assistance including advances, payments and
		  incentives (including the ability of owners to obtain reasonable returns on
		  investment) required by the Secretary: 
		  Provided further, That
		  the Secretary shall as part of the preservation and revitalization agreement
		  obtain a restrictive use agreement consistent with the terms of the
		  restructuring: 
		  Provided further, That
		  if the Secretary determines that additional funds for vouchers described in
		  this paragraph are needed, funds for the preservation and revitalization
		  demonstration program may be used for such vouchers: 
		  Provided further, That
		  if Congress enacts legislation to permanently authorize a multi-family rental
		  housing loan restructuring program similar to the demonstration program
		  described herein, the Secretary may use funds made available for the
		  demonstration program under this heading to carry out such legislation with the
		  prior approval of the Committees on Appropriations of both Houses of Congress: 
		  Provided further, That
		  in addition to any other available funds, the Secretary may expend not more
		  than $1,000,000 total, from the program funds
		  made available under this heading, for administrative expenses for activities
		  funded under this heading.
			Mutual and self-help housing
		  grantsFor grants and
		  contracts pursuant to section 523(b)(1)(A) of the Housing Act of 1949 (42
		  U.S.C. 1490c), $25,000,000, to remain available
		  until expended: 
		  Provided, That the Secretary shall
		  set aside for Rural Economic Area Partnership (REAP) Zones an amount of funds
		  made available under this paragraph equal to the amount obligated for REAP
		  Zones by the Secretary for programs described in this paragraph in the most
		  recent fiscal year any such funds were obligated for REAP Zones: 
		  Provided further, That
		  such set-asides shall remain in effect until August 15,
		  2014.
			Rural housing assistance
		  grantsFor grants for very
		  low-income housing repair and rural housing preservation made by the Rural
		  Housing Service, as authorized by 42 U.S.C. 1474, and 1490m,
		  $32,239,000, to remain available until expended:
		  
		  Provided, That the Secretary shall
		  set aside for Rural Economic Area Partnership (REAP) Zones an amount of funds
		  made available under this paragraph equal to the amount obligated for REAP
		  Zones by the Secretary for programs described in this paragraph in the most
		  recent fiscal fear any such funds were obligated for REAP Zones: 
		  Provided further, That
		  such set-asides shall remain in effect until August 15,
		  2014.
			Rural community facilities program
		  account
			(including transfers of
		  funds)For gross obligations
		  for the principal amount of direct loans as authorized by section 306 and
		  described in section 381E(d)(1) of the Consolidated Farm and Rural Development
		  Act, $1,500,000,000 for direct loans and
		  $59,543,000 for guaranteed loans.For the cost of guaranteed loans, including
		  the cost of modifying loans, as defined in section 502 of the Congressional
		  Budget Act of 1974, $3,775,000, to remain
		  available until expended.
			For the cost of grants for rural community
		  facilities programs as authorized by section 306 and described in section
		  381E(d)(1) of the Consolidated Farm and Rural Development Act,
		  $28,733,000, to remain available until expended:
		  
		  Provided, That
		  $5,955,000 of the amount appropriated under this
		  heading shall be available for a Rural Community Development Initiative: 
		  Provided further, That
		  such funds shall be used solely to develop the capacity and ability of private,
		  nonprofit community-based housing and community development organizations,
		  low-income rural communities, and Federally Recognized Native American Tribes
		  to undertake projects to improve housing, community facilities, community and
		  economic development projects in rural areas: 
		  Provided further, That
		  such funds shall be made available to qualified private, nonprofit and public
		  intermediary organizations proposing to carry out a program of financial and
		  technical assistance: 
		  Provided further, That
		  such intermediary organizations shall provide matching funds from other
		  sources, including Federal funds for related activities, in an amount not less
		  than funds provided: 
		  Provided further, That
		  $5,778,000 of the amount appropriated under this
		  heading shall be to provide grants for facilities in rural communities with
		  extreme unemployment and severe economic depression (Public Law 106–387), with
		  up to 5 percent for administration and capacity building in the State rural
		  development offices: 
		  Provided further, That
		  $4,000,000 of the amount appropriated under this
		  heading shall be available for community facilities grants to tribal colleges,
		  as authorized by section 306(a)(19) of such Act: 
		   Provided further,
		  That the Secretary shall set aside for Rural Economic Area Partnership (REAP)
		  Zones an amount of funds made available under this paragraph equal to the
		  amount obligated for REAP Zones by the Secretary for programs described in this
		  paragraph in the most recent fiscal year any such funds were obligated for REAP
		  Zones: 
		  Provided further, That
		  such set-asides shall remain in effect until August 15, 2014: 
		  Provided further, That
		  sections 381E–H and 381N of the Consolidated Farm and Rural Development Act are
		  not applicable to the funds made available under this
		  heading.
			Rural business—Cooperative
		  service
			Rural business program
		  account
			(including transfers of
		  funds)For the cost of loan
		  guarantees and grants, for the rural business development programs authorized
		  by sections 306 and 310B and described in subsections (f) and (g) of section
		  310B and section 381E(d)(3) of the Consolidated Farm and Rural Development Act,
		  $98,539,000, to remain available until expended:
		  
		  Provided, That of the amount
		  appropriated under this heading, not to exceed
		  $500,000 shall be made available for a grant to
		  a qualified national organization to provide technical assistance for rural
		  transportation in order to promote economic development and
		  $5,000,000 shall be for grants to the Delta
		  Regional Authority (7 U.S.C. 2009aa et seq.) for any Rural Community
		  Advancement Program purpose as described in section 381E(d) of the Consolidated
		  Farm and Rural Development Act, of which not more than 5 percent may be used
		  for administrative expenses: 
		  Provided further, That
		  $4,000,000 of the amount appropriated under this
		  heading shall be for business grants to benefit Federally Recognized Native
		  American Tribes, including $250,000 for a grant
		  to a qualified national organization to provide technical assistance for rural
		  transportation in order to promote economic development: 
		   Provided further,
		  That the Secretary shall set aside for Rural Economic Area Partnership (REAP)
		  Zones an amount of funds made available under this paragraph equal to the
		  amount obligated for REAP Zones by the Secretary for programs described in
		  section 381E(d)(3) of the Consolidated Farm and Rural Development Act in the
		  most recent fiscal year any such funds were obligated for REAP Zones: 
		  Provided further, That
		  such set-asides shall remain in effect until August 15, 2014: 
		  Provided further, That
		  sections 381E–H and 381N of the Consolidated Farm and Rural Development Act are
		  not applicable to funds made available under this
		  heading.
			Rural development loan fund program
		  account
			(including transfer of funds)For the principal amount of direct loans, as
		  authorized by the Rural Development Loan Fund (42 U.S.C. 9812(a)),
		  $18,889,000.For the cost of direct loans,
		  $4,082,000, as authorized by the Rural
		  Development Loan Fund (42 U.S.C. 9812(a)), of which
		  $900,000 shall be available through June 30,
		  2014, for Federally Recognized Native American Tribes; and of which
		  $2,000,000 shall be available through June 30,
		  2014, for Mississippi Delta Region counties (as determined in accordance with
		  Public Law 100–460): 
		  Provided, That such costs,
		  including the cost of modifying such loans, shall be as defined in section 502
		  of the Congressional Budget Act of 1974: 
		   Provided further,
		  That the Secretary shall set aside for Rural Economic Area Partnership (REAP)
		  Zones an amount of funds made available under this paragraph equal to the
		  amount obligated for REAP Zones by the Secretary for programs described in this
		  paragraph in the most recent fiscal year any such funds were obligated for REAP
		  Zones: 
		  Provided further, That
		  such set-asides shall remain in effect until August 15, 2014.In addition, for administrative expenses to
		  carry out the direct loan programs, $4,467,000
		  shall be transferred to and merged with the appropriation for Rural
		  Development, Salaries and Expenses.
			Rural economic development loans program
		  account
			(including rescission of
		  funds)For the principal
		  amount of direct loans, as authorized under section 313 of the Rural
		  Electrification Act, for the purpose of promoting rural economic development
		  and job creation projects,
		  $33,077,000.Of the funds derived from interest on the
		  cushion of credit payments, as authorized by section 313 of the Rural
		  Electrification Act of 1936, $180,000,000 shall
		  not be obligated and $180,000,000 are
		  rescinded.
			Rural cooperative development
		  grantsFor rural cooperative
		  development grants authorized under section 310B(e) of the Consolidated Farm
		  and Rural Development Act (7 U.S.C. 1932),
		  $26,050,000, of which
		  $2,250,000 shall be for cooperative agreements
		  for the appropriate technology transfer for rural areas program: 
		  Provided, That not to exceed
		  $3,000,000 shall be for grants for cooperative
		  development centers, individual cooperatives, or groups of cooperatives that
		  serve socially disadvantaged groups and a majority of the boards of directors
		  or governing boards of which are comprised of individuals who are members of
		  socially disadvantaged groups; and of which
		  $15,000,000, to remain available until expended,
		  shall be for value-added agricultural product market development grants, as
		  authorized by section 231 of the Agricultural Risk Protection Act of 2000 (7
		  U.S.C. 1621 note).
			Rural microenterprise investment program
		  accountFor the cost of direct
		  loans, $1,405,000, under the same terms and
		  conditions as authorized by section 379E of the Consolidated Farm and Rural
		  Development Act (7 U.S.C. 2008s): 
		  Provided, That such costs of loans,
		  including the cost of modifying such loans, shall be as defined by section 502
		  of the Congressional Budget Act of 1974.
			Rural energy for america
		  programFor the cost of a
		  program of loan guarantees, under the same terms and conditions as authorized
		  by section 9007 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
		  8107), $4,000,000: 
		  Provided, That the cost of loan
		  guarantees, including the cost of modifying such loans, shall be as defined in
		  section 502 of the Congressional Budget Act of
		  1974.
			Rural utilities
		  service
			Rural water and waste disposal program
		  account
			(including transfers of
		  funds)For the cost of direct
		  loans, loan guarantees, and grants for the rural water, waste water, waste
		  disposal, and solid waste management programs authorized by sections 306, 306A,
		  306C, 306D, 306E, and 310B and described in sections 306C(a)(2), 306D, 306E,
		  and 381E(d)(2) of the Consolidated Farm and Rural Development Act,
		  $455,000,000, to remain available until
		  expended, of which not to exceed $1,000,000
		  shall be available for the rural utilities program described in section
		  306(a)(2)(B) of such Act, and of which not to exceed
		  $993,000 shall be available for the rural
		  utilities program described in section 306E of such Act: 
		  Provided, That
		  $66,500,000 of the amount appropriated under
		  this heading shall be for loans and grants including water and waste disposal
		  systems grants authorized by 306C(a)(2)(B) and 306D of the Consolidated Farm
		  and Rural Development Act, Federally recognized Native American Tribes
		  authorized by 306C(a)(1), and the Department of Hawaiian Home Lands (of the
		  State of Hawaii): 
		  Provided further, That
		  funding provided for section 306D of the Consolidated Farm and Rural
		  Development Act may be provided to a consortium formed pursuant to section 325
		  of Public Law 105–83: 
		  Provided further, That
		  not more than 2 percent of the funding provided for section 306D of the
		  Consolidated Farm and Rural Development Act may be used by the State of Alaska
		  for training and technical assistance programs and not more than 2 percent of
		  the funding provided for section 306D of the Consolidated Farm and Rural
		  Development Act may be used by a consortium formed pursuant to section 325 of
		  Public Law 105–83 for training and technical assistance programs: 
		  Provided further, That
		  not to exceed $19,000,000 of the amount
		  appropriated under this heading shall be for technical assistance grants for
		  rural water and waste systems pursuant to section 306(a)(14) of such Act,
		  unless the Secretary makes a determination of extreme need, of which
		  $6,000,000 shall be made available for a grant
		  to a qualified non-profit multi-state regional technical assistance
		  organization, with experience in working with small communities on water and
		  waste water problems, the principal purpose of such grant shall be to assist
		  rural communities with populations of 3,300 or less, in improving the planning,
		  financing, development, operation, and management of water and waste water
		  systems, and of which not less than $800,000
		  shall be for a qualified national Native American organization to provide
		  technical assistance for rural water systems for tribal communities: 
		  Provided further, That
		  not to exceed $15,000,000 of the amount
		  appropriated under this heading shall be for contracting with qualified
		  national organizations for a circuit rider program to provide technical
		  assistance for rural water systems: 
		  Provided further, That
		  not to exceed $4,000,000 shall be for solid
		  waste management grants: 
		   Provided further,
		  That the Secretary shall set aside for Rural Economic Area Partnership (REAP)
		  Zones an amount of funds made available under this paragraph equal to the
		  amount obligated for REAP Zones by the Secretary for the rural utilities
		  programs described in section 381E(d)(2) of the Consolidated Farm and Rural
		  Development Act in the most recent fiscal year any such funds were obligated
		  for REAP Zones: 
		  Provided further, That
		  such set-asides shall remain in effect until August 15, 2014: 
		  Provided further, That
		  $10,000,000 of the amount appropriated under
		  this heading shall be transferred to, and merged with, the Rural Utilities
		  Service, High Energy Cost Grants Account to provide grants authorized under
		  section 19 of the Rural Electrification Act of 1936 (7 U.S.C. 918a): 
		  Provided further, That
		  any prior year balances for high-energy cost grants authorized by section 19 of
		  the Rural Electrification Act of 1936 (7 U.S.C. 918a) shall be transferred to
		  and merged with the Rural Utilities Service, High Energy Cost Grants Account: 
		  Provided further, That
		  sections 381E–H and 381N of the Consolidated Farm and Rural Development Act are
		  not applicable to the funds made available under this heading.For gross obligations for the principal
		  amount of direct loans as authorized by section 1006a of title 16 of the United
		  States Code, except for the limitations contained in the last sentence of such
		  section as well as limitations in section 1002 of title 16, as determined by
		  the Secretary, for projects whose features include agricultural water supply
		  benefits, groundwater protection, and environmental enhancement,
		  $40,000,000: 
		  Provided, That such loans shall be
		  made by the Rural Utilities Service: Provided
			 further, That the Secretary may treat these projects as
		  works of improvement pursuant to Public Law 83–566: Provided further, That the Secretary
		  may adopt a watershed plan developed by the Army Corps of Engineers with
		  respect to such projects.
			Rural electrification and
		  telecommunications loans program account
			(including transfer of funds)The principal amount of direct and
		  guaranteed loans as authorized by sections 305 and 306 of the Rural
		  Electrification Act of 1936 (7 U.S.C. 935 and 936) shall be made as follows:
		  loans made pursuant to section 306 of that Act, rural electric,
		  $5,000,000,000; guaranteed underwriting loans
		  pursuant to section 313A, $500,000,000; cost of
		  money rural telecommunications loans,
		  $690,000,000: 
		  Provided, That up to
		  $2,000,000,000 shall be used for the
		  construction, acquisition, or improvement of fossil-fueled electric generating
		  plants (whether new or existing) that utilize carbon sequestration
		  systems.In addition, for
		  administrative expenses necessary to carry out the direct and guaranteed loan
		  programs, $34,694,000, which shall be
		  transferred to and merged with the appropriation for Rural Development,
		  Salaries and Expenses.
			Distance learning, telemedicine, and
		  broadband programFor the
		  principal amount of broadband telecommunication loans,
		  $30,651,000.For grants for telemedicine and distance
		  learning services in rural areas, as authorized by 7 U.S.C. 950aaa et seq.,
		  $24,274,000, to remain available until expended:
		  
		  Provided, That
		  $3,000,000 shall be made available for grants
		  authorized by 379G of the Consolidated Farm and Rural Development Act: 
		  Provided further, That
		  funding provided under this heading for grants under 379G of the Consolidated
		  Farm and Rural Development Act may only be provided to entities that meet all
		  of the eligibility criteria for a consortium as established by this section: 
		  Provided further, That
		  $2,750,000 shall be made available to those
		  noncommercial educational television broadcast stations that serve rural areas
		  and are qualified for Community Service Grants by the Corporation for Public
		  Broadcasting under section 396(k) of the Communications Act of 1934, including
		  associated translators and repeaters, regardless of the location of their main
		  transmitter, studio-to-transmitter links, and equipment to allow local control
		  over digital content and programming through the use of high-definition
		  broadcast, multi-casting and datacasting technologies.For the cost of broadband loans, as
		  authorized by section 601 of the Rural Electrification Act,
		  $4,000,000, to remain available until expended: 
		  Provided, That the cost of direct
		  loans shall be as defined in section 502 of the Congressional Budget Act of
		  1974.In addition,
		  $10,372,000, to remain available until expended,
		  for a grant program to finance broadband transmission in rural areas eligible
		  for Distance Learning and Telemedicine Program benefits authorized by 7 U.S.C.
		  950aaa.
			IV
			Domestic food
		  programs
			Office of the under secretary for food,
		  nutrition and consumer servicesFor necessary expenses of the Office of the
		  Under Secretary for Food, Nutrition and Consumer Services,
		  $816,000.
			Food and nutrition
		  service
			Child nutrition
		  programs
			(including transfers of
		  funds)For necessary expenses
		  to carry out the Richard B. Russell National School Lunch Act (42 U.S.C. 1751
		  et seq.), except section 21, and the Child Nutrition Act of 1966 (42 U.S.C.
		  1771 et seq.), except sections 17 and 21;
		  $20,487,229,000, to remain available through
		  September 30, 2015, of which such sums as are made available under section
		  14222(b)(1) of the Food, Conservation, and Energy Act of 2008 (Public Law
		  110–246), as amended by this Act, shall be merged with and available for the
		  same time period and purposes as provided herein: 
		  Provided, That of the total amount
		  available, $17,004,000 shall be available to
		  carry out section 19 of the Child Nutrition Act of 1966 (42 U.S.C. 1771 et
		  seq.): 
		   Provided further,
		  That of the total amount available, $35,000,000
		  shall be available to provide competitive grants to State agencies for
		  subgrants to local educational agencies and schools to purchase the equipment
		  needed to serve healthier meals, improve food safety, and to help support the
		  establishment, maintenance, or expansion of the school breakfast
		  program.
			Special supplemental nutrition program for
		  women, infants, and children (wic)For necessary expenses to carry out the
		  special supplemental nutrition program as authorized by section 17 of the Child
		  Nutrition Act of 1966 (42 U.S.C. 1786),
		  $7,070,415,000, to remain available through
		  September 30, 2015: 
		  Provided, That notwithstanding
		  section 17(h)(10) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(h)(10)),
		  not less than $50,000,000 shall be used for
		  breastfeeding peer counselors and other related activities,
		  $14,000,000 shall be used for infrastructure,
		  and $30,000,000 shall be used for management
		  information systems: 
		  Provided further, That
		  funds made available for the purposes specified in section 17(h)(10)(B)(i) and
		  section 17(h)(10)(B)(ii) shall only be made available upon a determination by
		  the Secretary that funds are available to meet caseload requirements without
		  the use of funds in the contingency reserve that are without fiscal year
		  limitation: 
		  Provided further, That
		  none of the funds provided in this account shall be available for the purchase
		  of infant formula except in accordance with the cost containment and
		  competitive bidding requirements specified in section 17 of such Act: 
		  Provided further, That
		  none of the funds provided shall be available for activities that are not fully
		  reimbursed by other Federal Government departments or agencies unless
		  authorized by section 17 of such Act.
			Supplemental nutrition assistance
		  programFor necessary expenses
		  to carry out the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.),
		  $78,383,112,000, of which
		  $5,000,000,000, to remain available through
		  September 30, 2015, shall be placed in reserve for use only in such amounts and
		  at such times as may become necessary to carry out program operations: 
		  Provided, That funds provided
		  herein shall be expended in accordance with section 16 of the Food and
		  Nutrition Act of 2008: 
		  Provided further, That
		  of the funds made available under this heading,
		  $998,000 may be used to provide nutrition
		  education services to State agencies and Federally recognized tribes
		  participating in the Food Distribution Program on Indian Reservations: 
		  Provided further, That
		  this appropriation shall be subject to any work registration or workfare
		  requirements as may be required by law: 
		  Provided further, That
		  funds made available for Employment and Training under this heading shall
		  remain available until expended, notwithstanding section 16(h)(1) of the Food
		  and Nutrition Act of 2008: 
		  Provided further, That
		  funds made available under this heading for section 28(d)(1) of the Food and
		  Nutrition Act of 2008 shall remain available through September 30,
		  2015:Provided further, That
		  funds made available under this heading may be used to enter into contracts and
		  employ staff to conduct studies, evaluations, or to conduct activities related
		  to program integrity provided that such activities are authorized by the Food
		  and Nutrition Act of 2008.
			Commodity assistance programFor necessary expenses to carry out disaster
		  assistance and the Commodity Supplemental Food Program as authorized by section
		  4(a) of the Agriculture and Consumer Protection Act of 1973 (7 U.S.C. 612c
		  note); the Emergency Food Assistance Act of 1983; special assistance for the
		  nuclear affected islands, as authorized by section 103(f)(2) of the Compact of
		  Free Association Amendments Act of 2003 (Public Law 108–188); and the Farmers'
		  Market Nutrition Program, as authorized by section 17(m) of the Child Nutrition
		  Act of 1966, $271,701,000, to remain available
		  through September 30, 2015: 
		  Provided, That none of these funds
		  shall be available to reimburse the Commodity Credit Corporation for
		  commodities donated to the program: 
		  Provided further, That
		  notwithstanding any other provision of law, effective with funds made available
		  in fiscal year 2014 to support the Seniors Farmers' Market Nutrition Program,
		  as authorized by section 4402 of the Farm Security and Rural Investment Act of
		  2002, such funds shall remain available through September 30, 2015: 
		  Provided further, That
		  of the funds made available under section 27(a) of the Food and Nutrition Act
		  of 2008 (7 U.S.C. 2036(a)), the Secretary may use up to 10 percent for costs
		  associated with the distribution of commodities: 
		  Provided further, That
		  of the total amount available, $2,000,000 shall
		  be available for program integrity activities associated with the Emergency
		  Food Assistance Program, including, but not limited to, grants to States, and
		  section 204(a) of the Emergency Food Assistance Act of 1983, as amended, shall
		  not apply to such grants.
			Nutrition programs
		  administrationFor necessary
		  administrative expenses of the Food and Nutrition Service for carrying out any
		  domestic nutrition assistance program,
		  $146,592,000: 
		  Provided, That of the funds
		  provided herein, $2,000,000 shall be used for
		  the purposes of section 4404 of Public Law 107–171, as amended by section 4401
		  of Public Law 110–246.
			V
			Foreign assistance and related
		  programs
			Foreign agricultural
		  service
			Salaries and
		  expenses
			(including transfers of
		  funds)For necessary expenses
		  of the Foreign Agricultural Service, including not to exceed
		  $158,000 for representation allowances and for
		  expenses pursuant to section 8 of the Act approved August 3, 1956 (7 U.S.C.
		  1766), $178,826,000: 
		  Provided, That the Service may
		  utilize advances of funds, or reimburse this appropriation for expenditures
		  made on behalf of Federal agencies, public and private organizations and
		  institutions under agreements executed pursuant to the agricultural food
		  production assistance programs (7 U.S.C. 1737) and the foreign assistance
		  programs of the United States Agency for International Development: 
		  Provided further, That
		  funds made available for middle-income country training programs, funds made
		  available for the Borlaug International Agricultural Science and Technology
		  Fellowship program, and up to $2,000,000 of the
		  Foreign Agricultural Service appropriation solely for the purpose of offsetting
		  fluctuations in international currency exchange rates, subject to documentation
		  by the Foreign Agricultural Service, shall remain available until
		  expended.
			Food for peace title i direct credit and
		  food for progress program account
			(including transfers of
		  funds)For administrative
		  expenses to carry out the credit program of title I, Food for Peace Act (Public
		  Law 83–480) and the Food for Progress Act of 1985,
		  $2,730,000, shall be transferred to and merged
		  with the appropriation for Farm Service Agency, Salaries and
		  Expenses: 
		  Provided, That funds made available
		  for the cost of agreements under title I of the Agricultural Trade Development
		  and Assistance Act of 1954 and for title I ocean freight differential may be
		  used interchangeably between the two accounts with prior notice to the
		  Committees on Appropriations of both Houses of
		  Congress.
			Food for peace title ii
		  grantsFor expenses during the
		  current fiscal year, not otherwise recoverable, and unrecovered prior years'
		  costs, including interest thereon, under the Food for Peace Act (Public Law
		  83–480, as amended), for commodities supplied in connection with dispositions
		  abroad under title II of said Act,
		  $1,466,000,000, to remain available until
		  expended: 
		  Provided, That for purposes of
		  funds appropriated under this heading, in addition to amounts made available
		  under section 202(e)(1) of the Food for Peace Act, of the total amount provided
		  under this heading, $35,000,000 shall be made
		  available pursuant to section 202(e)(1) of the Food for Peace Act to eligible
		  organizations: 
		  Provided further, That
		  funds made available pursuant to section 202(e)(1) of the Food for Peace Act to
		  eligible organizations may, in addition to the purposes set forth in section
		  202(e)(1)(A)–(C), be made available to assist such organizations to carry out
		  activities consistent with section 203(d)(1)–(3) of the Food for Peace Act: 
		  Provided further, That
		  notwithstanding any other provision of law, the requirements pursuant to 7
		  U.S.C. 1736f(e)(1) may be waived for any amounts higher than those specified
		  under this authority for fiscal year 2009.
			Mcgovern-dole international food for
		  education and child nutrition program grantsFor necessary expenses to carry out the
		  provisions of section 3107 of the Farm Security and Rural Investment Act of
		  2002 (7 U.S.C. 1736o–1), $185,126,000, to remain
		  available until expended: 
		  Provided, That the Commodity Credit
		  Corporation is authorized to provide the services, facilities, and authorities
		  for the purpose of implementing such section, subject to reimbursement from
		  amounts provided herein.
			Commodity credit corporation export (loans)
		  credit guarantee program account
			(including transfers of
		  funds)For administrative
		  expenses to carry out the Commodity Credit Corporation's export guarantee
		  program, GSM 102 and GSM 103, $6,748,000; to
		  cover common overhead expenses as permitted by section 11 of the Commodity
		  Credit Corporation Charter Act and in conformity with the Federal Credit Reform
		  Act of 1990, of which $6,394,000 shall be
		  transferred to and merged with the appropriation for Foreign
		  Agricultural Service, Salaries and Expenses, and of which
		  $354,000 shall be transferred to and merged with
		  the appropriation for Farm Service Agency, Salaries and
		  Expenses.
			VI
			Related agency and food and drug
		  administration
			Department of health and human
		  services
			Food and drug
		  administration
			Salaries and expensesFor necessary expenses of the Food and Drug
		  Administration, including hire and purchase of passenger motor vehicles; for
		  payment of space rental and related costs pursuant to Public Law 92–313 for
		  programs and activities of the Food and Drug Administration which are included
		  in this Act; for rental of special purpose space in the District of Columbia or
		  elsewhere; for miscellaneous and emergency expenses of enforcement activities,
		  authorized and approved by the Secretary and to be accounted for solely on the
		  Secretary's certificate, not to exceed $25,000;
		  and notwithstanding section 521 of Public Law 107–188;
		  $4,346,670,000: 
		  Provided, That of the amount
		  provided under this heading, $760,000,000 shall
		  be derived from prescription drug user fees authorized by 21 U.S.C. 379h, and
		  shall be credited to this account and remain available until expended;
		  $114,833,000 shall be derived from medical
		  device user fees authorized by 21 U.S.C. 379j, and shall be credited to this
		  account and remain available until expended;
		  $305,996,000 shall be derived from human generic
		  drug user fees authorized by 21 U.S.C. 379j–42, and shall be credited to this
		  account and remain available until expended;
		  $20,716,000 shall be derived from biosimilar
		  biological product user fees authorized by 21 U.S.C. 379j–52, and shall be
		  credited to this account and remain available until expended;
		  $23,600,000 shall be derived from animal drug
		  user fees authorized by 21 U.S.C. 379j–12, and shall be credited to this
		  account and remain available until expended;
		  $7,328,000 shall be derived from animal generic
		  drug user fees authorized by 21 U.S.C. 379j–21, and shall be credited to this
		  account and remain available until expended;
		  $534,000,000 shall be derived from tobacco
		  product user fees authorized by 21 U.S.C. 387s, and shall be credited to this
		  account and remain available until expended;
		  $12,925,000 shall be derived from food and feed
		  recall fees authorized by 21 U.S.C. 379j–31, and shall be credited to this
		  account and remain available until expended;
		  $15,367,000 shall be derived from food
		  reinspection fees authorized by 21 U.S.C. 379j–31, and shall be credited to
		  this account and remain available until expended; and amounts derived from
		  voluntary qualified importer program fees authorized by 21 U.S.C. 379j–31 shall
		  be credited to this account and remain available until expended: 
		  Provided further, That
		  in addition and notwithstanding any other provision under this heading, amounts
		  collected for prescription drug user fees, medical device user fees, human
		  generic drug user fees, biosimilar biological product user fees, animal drug
		  user fees, and animal generic drug user fees that exceed the respective fiscal
		  year 2014 limitations are appropriated and shall be credited to this account
		  and remain available until expended: 
		  Provided further, That
		  fees derived from prescription drug, medical device, human generic drug,
		  biosimilar biological product, animal drug, and animal generic drug assessments
		  for fiscal year 2014, including any such fees collected prior to fiscal year
		  2014 but credited for fiscal year 2014, shall be subject to the fiscal year
		  2014 limitations: 
		  Provided further, That
		  the Secretary may, prior to the due date for such fees, accept payment during
		  fiscal year 2014 of user fees specified under this heading and authorized for
		  fiscal year 2015, and that amounts of such fees assessed for fiscal year 2015
		  for which the Secretary accepts payment in fiscal year 2014 shall not be
		  included in amounts under this heading: 
		  Provided further, That
		  none of these funds shall be used to develop, establish, or operate any program
		  of user fees authorized by 31 U.S.C. 9701: 
		  Provided further, That
		  of the total amount appropriated: (1)
		  $900,259,000 shall be for the Center for Food
		  Safety and Applied Nutrition and related field activities in the Office of
		  Regulatory Affairs; (2) $1,288,880,000 shall be
		  for the Center for Drug Evaluation and Research and related field activities in
		  the Office of Regulatory Affairs; (3)
		  $337,374,000 shall be for the Center for
		  Biologics Evaluation and Research and for related field activities in the
		  Office of Regulatory Affairs; (4) $173,207,000
		  shall be for the Center for Veterinary Medicine and for related field
		  activities in the Office of Regulatory Affairs; (5)
		  $408,637,000 shall be for the Center for Devices
		  and Radiological Health and for related field activities in the Office of
		  Regulatory Affairs; (6) $62,494,000 shall be for
		  the National Center for Toxicological Research; (7)
		  $501,476,000 shall be for the Center for Tobacco
		  Products and for related field activities in the Office of Regulatory Affairs;
		  (8) not to exceed $178,293,000 shall be for Rent
		  and Related activities, of which $61,922,000 is
		  for White Oak Consolidation, other than the amounts paid to the General
		  Services Administration for rent; (9) not to exceed
		  $219,845,000 shall be for payments to the
		  General Services Administration for rent; and (10) not less than
		  $150,000 shall be used to implement a
		  requirement that the labeling of genetically engineered salmon offered for sale
		  to consumers indicate that such salmon is genetically engineered; and (11)
		  $276,205,000 shall be for other activities,
		  including the Office of the Commissioner of Food and Drugs, the Office of Foods
		  and Veterinary Medicine, the Office of Medical and Tobacco Products, the Office
		  of Global and Regulatory Policy, the Office of Operations, the Office of the
		  Chief Scientist, and central services for these offices: 
		  Provided further, That
		  not to exceed $25,000 of this amount shall be
		  for official reception and representation expenses, not otherwise provided for,
		  as determined by the Commissioner: 
		  Provided further, That
		  funds may be transferred from one specified activity to another with the prior
		  approval of the Committees on Appropriations of both Houses of
		  Congress.In addition,
		  mammography user fees authorized by 42 U.S.C. 263b, export certification user
		  fees authorized by 21 U.S.C. 381, and priority review user fees authorized by
		  21 U.S.C. 360n may be credited to this account, to remain available until
		  expended.
			Buildings and facilitiesFor plans, construction, repair,
		  improvement, extension, alteration, and purchase of fixed equipment or
		  facilities of or used by the Food and Drug Administration, where not otherwise
		  provided, $11,000,000, to remain available until
		  expended.
			Independent
		  agency
			Farm credit
		  administration
			Limitation on administrative
		  expensesNot to exceed
		  $63,300,000 (from assessments collected from
		  farm credit institutions, including the Federal Agricultural Mortgage
		  Corporation) shall be obligated during the current fiscal year for
		  administrative expenses as authorized under 12 U.S.C. 2249: 
		  Provided, That this limitation
		  shall not apply to expenses associated with
		  receiverships.
			VII
			GENERAL
		  PROVISIONS
			(INCLUDING RESCISSIONS AND TRANSFERS OF
		  FUNDS) 
			701.Within the unit limit of cost fixed by law,
			 appropriations and authorizations made for the Department of Agriculture for
			 the current fiscal year under this Act shall be available for the purchase, in
			 addition to those specifically provided for, of not to exceed 69 passenger
			 motor vehicles of which 69 shall be for replacement only, and for the hire of
			 such vehicles: 
			 Provided, That notwithstanding
			 this section, the only purchase of new passenger vehicles shall be for those
			 determined by the Secretary to be necessary for transportation safety, to
			 reduce operational costs, and for the protection of life, property, and public
			 safety.
			702.Notwithstanding any other provision of this
			 Act, the Secretary of Agriculture may transfer unobligated balances of
			 discretionary funds appropriated by this Act or any other available unobligated
			 discretionary balances of the Department of Agriculture that are remaining
			 available at the end of the fiscal year, to the Working Capital Fund for the
			 acquisition of plant and capital equipment necessary for the delivery of
			 financial, administrative, and information technology services of primary
			 benefit to the agencies of the Department of Agriculture, such transferred
			 funds to remain available until expended: 
			 Provided, That none of the funds
			 made available by this Act or any other Act shall be transferred to the Working
			 Capital Fund without the prior approval of the agency administrator: 
			 Provided further,
			 That none of the funds transferred to the Working Capital Fund pursuant to this
			 section shall be available for obligation without written notification to and
			 the prior approval of the Committees on Appropriations of both Houses of
			 Congress: 
			 Provided further,
			 That none of the funds appropriated by this Act or made available to the
			 Department's Working Capital Fund shall be available for obligation or
			 expenditure to make any changes to the Department's National Finance Center
			 without written notification to and prior approval of the Committees on
			 Appropriations of both Houses of Congress as required by section 726 of this
			 Act: 
			 Provided further,
			 That of annual income amounts in the Working Capital Fund of the Department of
			 Agriculture allocated for the National Finance Center, the Secretary may
			 reserve not more than 4 percent for the replacement or acquisition of capital
			 equipment, including equipment for the improvement and implementation of a
			 financial management plan, information technology, and other systems of the
			 National Finance Center or to pay any unforeseen, extraordinary cost of the
			 National Finance Center: 
			 Provided further,
			 That none of the amounts reserved shall be available for obligation unless the
			 Secretary submits written notification of the obligation to the Committees on
			 Appropriations of the House of Representatives and the Senate: 
			 Provided further,
			 That the limitation on the obligation of funds pending notification to
			 Congressional Committees shall not apply to any obligation that, as determined
			 by the Secretary, is necessary to respond to a declared state of emergency that
			 significantly impacts the operations of the National Finance Center; or to
			 evacuate employees of the National Finance Center to a safe haven to continue
			 operations of the National Finance Center.
			703.No part of any appropriation contained in
			 this Act shall remain available for obligation beyond the current fiscal year
			 unless expressly so provided herein.
			704.No funds appropriated by this Act may be
			 used to pay negotiated indirect cost rates on cooperative agreements or similar
			 arrangements between the United States Department of Agriculture and nonprofit
			 institutions in excess of 10 percent of the total direct cost of the agreement
			 when the purpose of such cooperative arrangements is to carry out programs of
			 mutual interest between the two parties. This does not preclude appropriate
			 payment of indirect costs on grants and contracts with such institutions when
			 such indirect costs are computed on a similar basis for all agencies for which
			 appropriations are provided in this Act.
			705.Appropriations to the Department of
			 Agriculture for the cost of direct and guaranteed loans made available in the
			 current fiscal year shall remain available until expended to disburse
			 obligations made in the current fiscal year for the following accounts: the
			 Rural Development Loan Fund program account, the Rural Electrification and
			 Telecommunication Loans program account, and the Rural Housing Insurance Fund
			 program account.
			706.None of the funds made available to the
			 Department of Agriculture by this Act may be used to acquire new information
			 technology systems or significant upgrades, as determined by the Office of the
			 Chief Information Officer, without the approval of the Chief Information
			 Officer and the concurrence of the Executive Information Technology Investment
			 Review Board: 
			 Provided, That notwithstanding
			 any other provision of law, none of the funds appropriated or otherwise made
			 available by this Act may be transferred to the Office of the Chief Information
			 Officer without written notification to and the prior approval of the
			 Committees on Appropriations of both Houses of Congress: 
			 Provided further,
			 That none of the funds available to the Department of Agriculture for
			 information technology shall be obligated for projects over
			 $25,000 prior to receipt of written approval by
			 the Chief Information Officer.
			707.Funds made available under section 1240I
			 and section 1241(a) of the Food Security Act of 1985 and section 524(b) of the
			 Federal Crop Insurance Act (7 U.S.C. 1524(b)) in the current fiscal year shall
			 remain available until expended to disburse obligations made in the current
			 fiscal year.
			708.Hereafter, notwithstanding any other
			 provision of law, any former RUS borrower that has repaid or prepaid an
			 insured, direct or guaranteed loan under the Rural Electrification Act of 1936,
			 or any not-for-profit utility that is eligible to receive an insured or direct
			 loan under such Act, shall be eligible for assistance under section
			 313(b)(2)(B) of such Act in the same manner as a borrower under such
			 Act.
			709.Notwithstanding any other provision of law,
			 for the purposes of a grant under section 412 of the Agricultural Research,
			 Extension, and Education Reform Act of 1998, none of the funds in this or any
			 other Act may be used to prohibit the provision of in-kind support from
			 non-Federal sources under section 412(e)(3) of such Act in the form of
			 unrecovered indirect costs not otherwise charged against the grant, consistent
			 with the indirect rate of cost approved for a recipient.
			710.Except as otherwise specifically provided
			 by law, unobligated balances from appropriations made available for salaries
			 and expenses in this Act for the Farm Service Agency and the Rural Development
			 mission area, shall remain available through September 30, 2015, for
			 information technology expenses.
			711.The Secretary of Agriculture may authorize
			 a State agency to use funds provided in this Act to exceed the maximum amount
			 of liquid infant formula specified in 7 CFR 246.10 when issuing liquid infant
			 formula to participants.
			712.None of the funds appropriated or otherwise
			 made available by this Act may be used for first-class travel by the employees
			 of agencies funded by this Act in contravention of sections 301–10.122 through
			 301–10.124 of title 41, Code of Federal Regulations.
			713.In the case of each program established or
			 amended by the Food, Conservation, and Energy Act of 2008 (Public Law 110–246),
			 other than by title I or subtitle A of title III of such Act, or programs for
			 which indefinite amounts were provided in that Act, that is authorized or
			 required to be carried out using funds of the Commodity Credit
			 Corporation—
				(1)such funds shall be available for salaries
			 and related administrative expenses, including technical assistance, associated
			 with the implementation of the program, without regard to the limitation on the
			 total amount of allotments and fund transfers contained in section 11 of the
			 Commodity Credit Corporation Charter Act (15 U.S.C. 714i); and
				(2)the use of such funds for such purpose
			 shall not be considered to be a fund transfer or allotment for purposes of
			 applying the limitation on the total amount of allotments and fund transfers
			 contained in such section.
				714.None of the funds made available in fiscal
			 year 2013 or preceding fiscal years for programs authorized under the Food for
			 Peace Act (7 U.S.C. 1691 et seq.) in excess of
			 $20,000,000 shall be used to reimburse the
			 Commodity Credit Corporation for the release of eligible commodities under
			 section 302(f)(2)(A) of the Bill Emerson Humanitarian Trust Act (7 U.S.C.
			 1736f–1): 
			 Provided, That any such funds
			 made available to reimburse the Commodity Credit Corporation shall only be used
			 pursuant to section 302(b)(2)(B)(i) of the Bill Emerson Humanitarian Trust
			 Act.
			715.Of the funds made available by this Act,
			 not more than $2,000,000 shall be used to cover
			 necessary expenses of activities related to all advisory committees, panels,
			 commissions, and task forces of the Department of Agriculture, except for
			 panels used to comply with negotiated rule makings and panels used to evaluate
			 competitively awarded grants.
			716.None of the funds in this Act shall be
			 available to pay indirect costs charged against any agricultural research,
			 education, or extension grant awards issued by the National Institute of Food
			 and Agriculture that exceed 30 percent of total Federal funds provided under
			 each award: 
			 Provided, That notwithstanding
			 section 1462 of the National Agricultural Research, Extension, and Teaching
			 Policy Act of 1977 (7 U.S.C. 3310), funds provided by this Act for grants
			 awarded competitively by the National Institute of Food and Agriculture shall
			 be available to pay full allowable indirect costs for each grant awarded under
			 section 9 of the Small Business Act (15 U.S.C. 638).
			717.For loans and loan guarantees that do not
			 require budget authority and the program level has been established in this
			 Act, the Secretary of Agriculture may increase the program level for such loans
			 and loan guarantees by not more than 25 percent: 
			 Provided, That prior to the
			 Secretary implementing such an increase, the Secretary notifies, in writing,
			 the Committees on Appropriations of both Houses of Congress at least 15 days in
			 advance.
			718.None of the funds appropriated or otherwise
			 made available by this or any other Act shall be used to pay the salaries and
			 expenses of personnel to carry out the following:
				(1)The Watershed Rehabilitation program
			 authorized by section 14(h)(1) of the Watershed Protection and Flood Prevention
			 Act (16 U.S.C. 1012(h)(1));
				(2)The Environmental Quality Incentives
			 Program as authorized by sections 1240–1240H of the Food Security Act of 1985
			 (16 U.S.C. 3839aa–3839aa–8) in excess of
			 $1,350,000,000;
				(3)The Wildlife Habitat Incentives Act
			 authorized by section 1240N of the Food Security Act of 1985, as amended (16
			 U.S.C. 3839bb–1)) in excess of $70,000,000;
			 and
				(4)Agricultural Management Assistance Program
			 as authorized by section 524 of the Federal Crop Insurance Act, as amended (7
			 U.S.C. 1524) in excess of $2,500,000 for the
			 Natural Resources Conservation Service.
				719.None of the funds appropriated or otherwise
			 made available by this or any other Act shall be used to pay the salaries and
			 expenses of personnel to carry out a program under subsection (b)(2)(A)(vi) of
			 section 14222 of Public Law 110–246 in excess of
			 $901,000,000, as follows: Child Nutrition
			 Programs Entitlement Commodities—$465,000,000;
			 State Option Contracts—$5,000,000; Removal of
			 Defective Commodities—$2,500,000: 
			 Provided, That none of the funds
			 made available in this Act or any other Act shall be used for salaries and
			 expenses to carry out in this fiscal year section 19(i)(1)(E) of the Richard B.
			 Russell National School Lunch Act, as amended, except in an amount that
			 excludes the transfer of $119,000,000 of the
			 funds to be transferred under subsection (c) of section 14222 of Public Law
			 110–246, until October 1, 2014: 
			 Provided further,
			 That $119,000,000 made available on October 1,
			 2014, to carry out section 19(i)(1)(E) of the Richard B. Russell National
			 School Lunch Act, as amended, shall be excluded from the limitation described
			 in subsection (b)(2)(A)(vii) of section 14222 of Public Law 110–246: 
			 Provided further,
			 That none of the funds appropriated or otherwise made available by this or any
			 other Act shall be used to pay the salaries or expenses of any employee of the
			 Department of Agriculture or officer of the Commodity Credit Corporation to
			 carry out clause 3 of section 32 of the Agricultural Adjustment Act of 1935
			 (Public Law 74–320, 7 U.S.C. 612c, as amended), or for any surplus removal
			 activities or price support activities under section 5 of the Commodity Credit
			 Corporation Charter Act: 
			 Provided further,
			 That of the available unobligated balances under (b)(2)(A)(vi) of section 14222
			 of Public Law 110–246, $166,000,000 are hereby
			 rescinded.
			720.None of the funds appropriated by this or
			 any other Act shall be used to pay the salaries and expenses of personnel who
			 prepare or submit appropriations language as part of the President's budget
			 submission to the Congress of the United States for programs under the
			 jurisdiction of the Appropriations Subcommittees on Agriculture, Rural
			 Development, Food and Drug Administration, and Related Agencies that assumes
			 revenues or reflects a reduction from the previous year due to user fees
			 proposals that have not been enacted into law prior to the submission of the
			 budget unless such budget submission identifies which additional spending
			 reductions should occur in the event the user fees proposals are not enacted
			 prior to the date of the convening of a committee of conference for the fiscal
			 year 2015 appropriations Act.
			721.(a)None of the funds provided by this Act, or
			 provided by previous Appropriations Acts to the agencies funded by this Act
			 that remain available for obligation or expenditure in the current fiscal year,
			 or provided from any accounts in the Treasury of the United States derived by
			 the collection of fees available to the agencies funded by this Act, shall be
			 available for obligation or expenditure through a reprogramming, transfer of
			 funds, or reimbursements as authorized by the Economy Act, or in the case of
			 the Department of Agriculture, through use of the authority provided by section
			 702(b) of the Department of Agriculture Organic Act of 1944 (7 U.S.C. 2257) or
			 section 8 of Public Law 89–106 (7 U.S.C. 2263), that—
					(1)creates new programs;
					(2)eliminates a program, project, or
			 activity;
					(3)increases funds or personnel by any means
			 for any project or activity for which funds have been denied or
			 restricted;
					(4)relocates an office or employees;
					(5)reorganizes offices, programs, or
			 activities; or
					(6)contracts out or privatizes any functions
			 or activities presently performed by Federal employees;
					unless the Secretary of Agriculture
			 or the Secretary of Health and Human Services (as the case may be) notifies, in
			 writing, the Committees on Appropriations of both Houses of Congress at least
			 30 days in advance of the reprogramming of such funds or the use of such
			 authority.(b)None of the funds provided by this Act, or
			 provided by previous Appropriations Acts to the agencies funded by this Act
			 that remain available for obligation or expenditure in the current fiscal year,
			 or provided from any accounts in the Treasury of the United States derived by
			 the collection of fees available to the agencies funded by this Act, shall be
			 available for obligation or expenditure for activities, programs, or projects
			 through a reprogramming or use of the authorities referred to in subsection (a)
			 involving funds in excess of $500,000 or 10
			 percent, whichever is less, that—
					(1)augments existing programs, projects, or
			 activities;
					(2)reduces by 10 percent funding for any
			 existing program, project, or activity, or numbers of personnel by 10 percent
			 as approved by Congress; or
					(3)results from any general savings from a
			 reduction in personnel which would result in a change in existing programs,
			 activities, or projects as approved by Congress; unless the Secretary of
			 Agriculture or the Secretary of Health and Human Services (as the case may be)
			 notifies, in writing, the Committees on Appropriations of both Houses of
			 Congress at least 30 days in advance of the reprogramming or transfer of such
			 funds or the use of such authority.
					(c)The Secretary of Agriculture or the
			 Secretary of Health and Human Services shall notify in writing the Committees
			 on Appropriations of both Houses of Congress before implementing any program or
			 activity not carried out during the previous fiscal year unless the program or
			 activity is funded by this Act or specifically funded by any other Act.
				(d)As described in this section, no funds may
			 be used for any activities unless the Secretary of Agriculture or the Secretary
			 of Health and Human Services receives from the Committee on Appropriations of
			 both Houses of Congress written or electronic mail confirmation of receipt of
			 the notification as required in this section.
				722.Notwithstanding section 310B(g)(5) of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1932(g)(5)), the
			 Secretary may assess a one-time fee for any guaranteed business and industry
			 loan in an amount that does not exceed 3 percent of the guaranteed principal
			 portion of the loan.
			723.None of the funds appropriated or otherwise
			 made available to the Department of Agriculture or the Food and Drug
			 Administration shall be used to transmit or otherwise make available to any
			 non-Department of Agriculture or non-Department of Health and Human Services
			 employee questions or responses to questions that are a result of information
			 requested for the appropriations hearing process.
			724.Unless otherwise authorized by existing
			 law, none of the funds provided in this Act, may be used by an executive branch
			 agency to produce any prepackaged news story intended for broadcast or
			 distribution in the United States unless the story includes a clear
			 notification within the text or audio of the prepackaged news story that the
			 prepackaged news story was prepared or funded by that executive branch
			 agency.
			725.No employee of the Department of
			 Agriculture may be detailed or assigned from an agency or office funded by this
			 Act or any other Act to any other agency or office of the Department for more
			 than 30 days unless the individual's employing agency or office is fully
			 reimbursed by the receiving agency or office for the salary and expenses of the
			 employee for the period of assignment.
			726.There is hereby appropriated
			 $1,996,000 to carry out section 1621 of Public
			 Law 110–246.
			727.There is hereby appropriated
			 $600,000 for the purposes of section 727 of
			 division A of Public Law 112–55.
			728.Not later than 30 days after the date of
			 enactment of this Act, the Secretary of Agriculture, the Commissioner of the
			 Food and Drug Administration, and the Chairman of the Farm Credit
			 Administration shall submit to the Committees on Appropriations of the House of
			 Representatives and the Senate a detailed spending plan by program, project,
			 and activity for the funds made available under this Act.
			729.Of the unobligated balances for buildings
			 operations and maintenance expenses within Agriculture Buildings and Facilities
			 and Rental Payments, $30,000,000 are rescinded: 
			 Provided, That no amount may be
			 rescinded from funds made available for payments to the General Services
			 Administration for rent and funds made available for payments to the Department
			 of Homeland Security for building security activities.
			730.Notwithstanding any other provision of law,
			 any area eligible for rural housing programs of the Rural Housing Service on
			 September 30, 2013, shall remain eligible for such programs until September 30,
			 2014.
			731.Funds received by the Secretary of
			 Agriculture in the global settlement of any Federal litigation concerning
			 Federal mortgage loans during fiscal year 2012 may be obligated and expended,
			 in addition to any other available funds, by the Rural Housing Service to pay
			 for costs associated with servicing single family housing loans guaranteed by
			 the Rural Housing Service and such funds shall remain available until
			 expended.
			732.Hereafter, the Secretary may charge a fee
			 for lenders to access Department loan guarantee systems in connection with such
			 lenders’ participation in loan guarantee programs of the Rural Housing Service:
			 
			 Provided, That the funds
			 collected from such fees shall be made available to the Secretary without
			 further appropriation and such funds shall be deposited into the Rural
			 Development Salaries and Expense Account and shall remain available until
			 expended for obligation and expenditure by the Secretary for administrative
			 expenses of the Rural Housing Service Loan Guarantee Program in addition to
			 other available funds: 
			 Provided further,
			 That such fees collected shall not exceed $50
			 per loan.
			733.In addition to amounts otherwise made
			 available by this Act and notwithstanding the last sentence of 16 U.S.C. 1310,
			 there is appropriated $4,000,000, to remain
			 available until expended, to implement non-renewable agreements for flooded
			 agricultural lands, as determined by the Secretary, under the Water Bank Act
			 (16 U.S.C. 1301–1311).
			734.(a)The Secretary of Agriculture and the
			 Commissioner of the Food and Drug Administration shall submit annual reports to
			 the Inspector General or senior ethics official for any entity without an
			 Inspector General, regarding the costs and contracting procedures related to
			 each conference held by any such Department, agency, board, commission, or
			 office during fiscal year 2014 for which the cost to the United States
			 Government was more than $100,000.
				(b)Each report submitted shall include, for
			 each conference described in subsection (a) held during the applicable
			 period—
					(1)a description of its purpose;
					(2)the number of participants
			 attending;
					(3)a detailed statement of the costs to the
			 United States Government, including—
						(A)the cost of any food or beverages;
						(B)the cost of any audio-visual
			 services;
						(C)the cost of employee or contractor travel
			 to and from the conference; and
						(D)a discussion of the methodology used to
			 determine which costs relate to the conference; and
						(4)a description of the contracting procedures
			 used including—
						(A)whether contracts were awarded on a
			 competitive basis; and
						(B)a discussion of any cost comparison
			 conducted by the departmental component or office in evaluating potential
			 contractors for the conference.
						(c)Within 15 days of the date of a conference
			 held by any executive branch department, agency, board, commission, or office
			 funded by this Act during fiscal year 2014 for which the cost to the United
			 States Government was more than $20,000, the
			 head of any such Department, agency, board, commission, or office shall notify
			 the Inspector General or senior ethics official for any entity without an
			 Inspector General, of the date, location, and number of employees attending
			 such conference.
				(d)A grant or contract funded by amounts
			 appropriated by this Act to an executive branch agency may not be used for the
			 purpose of defraying the costs of a conference described in subsection (c) that
			 is not directly and programmatically related to the purpose for which the grant
			 or contract was awarded, such as a conference held in connection with planning,
			 training, assessment, review, or other routine purposes related to a project
			 funded by the grant or contract.
				(e)None of the funds made available in this
			 Act may be used for travel and conference activities that are not in compliance
			 with Office of Management and Budget Memorandum M–12–12 dated May 11,
			 2012.
				735.(a)DesignationThe Federal building located at 64 Nowelo
			 Street, Hilo, Hawaii, shall be known and designated as the Daniel K.
			 Inouye United States Pacific Basin Agricultural Research Center.
				(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the Federal building
			 referred to in subsection (a) shall be deemed to be a reference to the
			 Daniel K. Inouye United States Pacific Basin Agricultural Research
			 Center.
				736.None of the funds made available in this
			 Act may be used to pay the salaries or expenses of personnel to—
				(1)inspect horses under section 3 of the
			 Federal Meat Inspection Act (21 U.S.C. 603);
				(2)inspect horses under section 903 of the
			 Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 1901 note;
			 Public Law 104–127); or
				(3)implement or enforce section 352.19 of
			 title 9, Code of Federal Regulations.
				This Act may be cited as the
		  Agriculture, Rural Development, Food
		  and Drug Administration, and Related Agencies Appropriations Act,
		  2014.
			
	
		June 27, 2013
		Read twice and placed on
		  the calendar
	
